Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3,7-11 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0121106 to Marshall et al. (Marshall) (cited by applicant). 
In reference to at least claim 1
Marshall teaches extravascular lead designs for optimized pacing and sensing having segmented, partially electrically insulated defibrillation coils which discloses a medical electrical lead (e.g. lead 10) comprising: a lead body (e.g. elongated body 12); a high voltage electrode positioned on the lead body (e.g. defibrillation electrode 20, Figs. 1-5), the high voltage electrode comprising a proximal coated portion (e.g. coated portion 26 may be located anywhere along the length of the electrode including the proximal end, distal end or anywhere between and may include more than one coated portion such as an uncoated portion between two coated portions, para. [0037]), a distal coated portion (e.g. coated portion 26 may be located anywhere along the length of the electrode including the proximal end, distal end or anywhere between and may include more than one coated portion such as an uncoated portion between two coated 


    PNG
    media_image1.png
    625
    339
    media_image1.png
    Greyscale


In reference to at least claim 2
Marshall discloses wherein the electrically insulating material is tantalum pentoxide (e.g. coated portion is coated with an electrically insulation material such as tantalum pentoxide, para. [0008], [0026], [0039]).
In reference to at least claim 3
Marshall discloses wherein the distal coated portion is distal to the uncoated portion, wherein the proximal coated portion is proximal to the uncoated portion (e.g. uncoated portion 28 may be located anywhere along the length of the electrode including the proximal end, distal end or anywhere between and may include an uncoated portion between two coated portions, para. [0037]), wherein the first low voltage electrode is proximal to the proximal coated portion (e.g. electrode 34 located proximal the defibrillation electrode segment 20a therefore it is proximal the proximal coated portion of the defibrillation electrode segment, Figs. 2,5-6), and wherein the second low voltage electrode is distal to the distal coated portion (e.g. electrode 36 located distal the defibrillation electrode segment 20a therefore it is distal the distal coated portion of the defibrillation electrode segment, Figs. 2, 5-6).
In reference to at least claim 7
Marshall discloses the lead comprising: a first electrical conductor disposed within the lead body, wherein a distal end of the first electrical 
In reference to at least claim 8
Marshall discloses wherein the medical electrical lead is configured to enable the medical device to at least one of: deliver, via the first low voltage electrode and the second low voltage electrode, one or more pacing pulses according to the first vector; deliver, via the first low voltage electrode and the uncoated portion, one or more pacing pulses according to the second vector; or deliver, via the second low voltage electrode and the uncoated portion, one or 
In reference to at least claim 9
Marshall discloses wherein the uncoated portion is partially disposed around a circumference of the lead body, the remaining portion of the circumference of the lead body being coated with the electrically insulating material (e.g. uncoated portions 28 may be partially disposed around the circumference or perimeter of the lead bodies, para. [0069]).
In reference to at least claim 10
Marshall discloses wherein the high voltage electrode is a first high voltage electrode (e.g. first defibrillation electrode 20a, Figs. 2-8), the medical electrical lead further comprising: a second high voltage electrode positioned on the lead body distal to the first high voltage electrode (e.g. second defibrillation electrode 20b located distal the first defibrillation electrode, Figs. 2-8).
In reference to at least claim 11
Marshall discloses wherein the second high voltage electrode is not coated by the electrically insulating material (e.g. defibrillation electrode segment 20 or 20b may include only one electrode segment including a coated portion(s), para. [0027], [0037]).
In reference to at least claim 13
Marshall discloses wherein the proximal coated portion and the distal coated portion are configured to prevent transmission of a pacing pulse and configured to allow transmission of a defibrillation shock (e.g. coated portion capable of blocking or substantially attenuating transmission of signal below a certain voltage level such pacing pulses while allowing transmission of signal above a certain voltage such as high voltage defibrillation or cardioversion shock, para. [0026], [0038]), wherein the uncoated portion is configured to at least one of transmit a defibrillation shock, transmit a pacing pulse, and sense an electrical signal corresponding to a cardiac depolarization (e.g. uncoated portions may 
In reference to at least claim 14
Marshall teaches extravascular lead designs for optimized pacing and sensing having segmented, partially electrically insulated defibrillation coils which discloses a medical device system (e.g. Fig. 1) comprising: a medical electrical lead (e.g. lead 10, Figs. 1-8) comprising: a lead body (e.g. elongated body 12); a high voltage electrode positioned on the lead body (e.g. defibrillation electrode 20, Figs. 1-5), the high voltage electrode comprising a proximal coated portion (e.g. coated portion 26 may be located anywhere along the length of the electrode including the proximal end, distal end or anywhere between and may include more than one coated portion such as an uncoated portion between two coated portions, para. [0037]), a distal coated portion (e.g. coated portion 26 may be located anywhere along the length of the electrode including the proximal end, distal end or anywhere between and may include more than one coated portion such as an uncoated portion between two coated portions, para. [0037]), and an uncoated portion between the proximal coated portion and the distal coated portion (e.g. uncoated portion 28 may be located anywhere along the length of the electrode including the proximal end, distal end or anywhere between and may include an uncoated portion between two coated portions, para. [0037]), wherein the proximal coated portion and the distal coated portion are coated with an electrically insulating material configured to prevent conduction of signals having a first range of voltages between the high voltage electrode and patient tissue (e.g. coated portions 26 coated with an electrically insulating material that substantially prevents, block or attenuates the transmission or delivery of low voltage signals, para. [0038]) and allow conduction of signals having a second range of voltages between the high voltage electrode and the patient tissue (e.g. does not substantially prevent, block or attenuate the transmission or delivery of high voltage signals, para. [0038), wherein the first range of voltages is lower than the second range of voltages (e.g. substantially blocks or attenuates the transmission or delivery of low voltage signals while not substantially prevent, 



    PNG
    media_image1.png
    625
    339
    media_image1.png
    Greyscale


In reference to at least claim 15
Marshall discloses wherein the system further comprises stimulation generation circuitry (e.g. ICD includes therapy circuitry to generate and delivery electrical stimulation therapy, para. [0011], [0045], [0047]) configured to at least one of: deliver, via the first low voltage electrode and the second low voltage electrode, one or more pacing pulses according to the first vector; deliver, via the first low voltage electrode and the uncoated portion, one or more pacing pulses according to the second vector; or deliver, via the second low voltage electrode and the uncoated portion, one or more pacing pulses according to the third vector (e.g. ICD may therefore use the switch module to select the electrodes 20a, 20b, 33, 34, and/or 36 to function as the electrode vector for delivering the therapy or sensing circuitry, para. [0047]-[0049]).  
In reference to at least claim 16
Marshall discloses wherein the distal coated portion is distal to the uncoated portion, wherein the proximal coated portion is proximal to the uncoated portion (e.g. uncoated portion 28 may be located anywhere along the length of the electrode including the proximal end, distal end or anywhere between and may include an uncoated portion between two coated portions, para. [0037]), wherein the first low voltage electrode is proximal to the proximal coated portion (e.g. electrode 34 located proximal the defibrillation electrode .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6,12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0121106 to Marshall (Marshall) in view of US 2016/0158567 to Marshall et al. (Marshall ‘567) (cited by applicant). 
In reference to at least claims 4-5
Marshall teaches a medical lead of claim 1 and further discloses a the lead comprising a curved portion (e.g. curved portion, Fig. 2) but does not explicitly teach wherein the lead body comprises a curvilinear portion, wherein the high voltage electrode is positioned on the curvilinear portion such that the high voltage electrode forms an arc, and wherein the uncoated portion is located at a peak of the arc.
Marshall ‘567, in the same field of endeavor, teaches an extravascular implantable electrical lead having an undulating configuration which teaches a medical lead (e.g. lead 10) including that lead body (e.g. elongated lead body 12) that includes a high voltage electrode positioned on the lead body (e.g. defibrillation electrodes 26, Figs. 3A), and a set of low voltage electrodes positioned on the lead body (e.g. electrodes 32, Figs. 1A, 2, 3A), the set of low voltage electrodes comprising a first low voltage electrode and a second low voltage electrode distal to the first low voltage electrode (e.g. electrodes 32 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the lead of Marshall with the teachings of Marshall ‘567 to include forming the lead body in an undulating pattern such that the high voltage electrode forms an arc, and wherein the uncoated portion is located at a peak of the arc with the first low voltage electrode proximal to the arc and the second low voltage electrode distal to the arc in order to yield the predictable result of providing a lead configuration that has an increased number of therapy vectors available for the delivery of electrical stimulation therapy to the heart (‘567, para. [0044]). 
In reference to at least claim 6
Marshall teaches a medical lead of claim 1 and further discloses a the lead comprising a curved portion (e.g. curved portion, Fig. 2) in which a first angle is formed between a first line passing through the first low voltage electrode and the second low voltage electrode (e.g. line passing through electrodes 34 and 36, Fig. 2) and a second line passing through the first low voltage electrode and the uncoated portion (e.g. line passing through electrode 
Marshall ‘567, in the same field of endeavor, teaches an extravascular implantable electrical lead having an undulating configuration which teaches a medical lead (e.g. lead 10) including that lead body (e.g. elongated lead body 12) that includes a high voltage electrode positioned on the lead body (e.g. defibrillation electrodes 26, Figs. 3A), and a set of low voltage electrodes positioned on the lead body (e.g. electrodes 32, Figs. 1A, 2, 3A), the set of low voltage electrodes comprising a first low voltage electrode and a second low voltage electrode distal to the first low voltage electrode (e.g. electrodes 32 includes a first 32a and second 32b electrodes positioned distal the first electrode, Figs. 1A,2,3A) and further discloses the low voltage electrodes (e.g. 32) being positioned on the lead body such that: a first angle (see annotated fig. below) within a range from thirty degrees to sixty degrees formed between a first line passing through the first low voltage electrode and the second low voltage electrode and a second line passing through the first low voltage electrode and the defibrillation electrode (e.g. angle formed by line passing through electrodes 32a and 32b and line passing through electrode 32a and peak 24a of defibrillation electrode 26, Figs. 3A), and a second angle (see annotated fig. below) within a range from thirty degrees to sixty degrees formed between the first line and a third line passing through the second low voltage electrode and the uncoated portion (e.g. angle formed from intersecting of the first line and a line passing through electrode 32b and peak 24a of defibrillation electrode 26, Figs. 3A). Marshall discloses positioning the defibrillation electrodes 26 “high voltage electrode” on the curvilinear portion such that the high voltage electrode forms an arc (e.g. defibrillation electrode segments disposed along the undulating portion, Figs. 1A, 2, 3A, para. [0007], [0035]). 



    PNG
    media_image2.png
    462
    392
    media_image2.png
    Greyscale


In reference to at least claim 12
Marshall teaches a medical lead of claim 10 and further discloses wherein the proximal coated portion is a first proximal coated portion, wherein the distal coated portion is a first distal coated portion, wherein the uncoated portion is a first uncoated portion (e.g. first defibrillation electrode 20a, Figs. 2-8 including coated portion 26 may be located anywhere along the length of the electrode including the proximal end, distal end or anywhere between and may include more than one coated portion such as an uncoated portion between two coated portions, para. [0037], uncoated portion 28 may be located anywhere along the length of the electrode including the proximal end, distal end or anywhere 
Marshall ‘567, in the same field of endeavor, teaches an extravascular implantable electrical lead having an undulating configuration which teaches a medical lead (e.g. lead 10) including that lead body (e.g. elongated lead body 12) that includes a high voltage electrode positioned on the lead body (e.g. defibrillation electrodes 26, Figs. 3A), and a set of low voltage electrodes 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the lead of Marshall with the 



    PNG
    media_image3.png
    664
    444
    media_image3.png
    Greyscale


In reference to at least claim 17
Marshall teaches extravascular lead designs for optimized pacing and sensing having segmented, partially electrically insulated defibrillation coils which discloses a medical electrical lead (e.g. lead 10) comprising: a lead body (e.g. elongated body 12); a first high voltage electrode positioned on the lead body (e.g. defibrillation electrode segment 20a, Figs. 1-5), wherein the first high voltage electrode comprises at least one coated portion (e.g. coated portion 26 may be located anywhere along the length of the electrode including the proximal end, distal end or anywhere between and may include more than one coated 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the lead of Marshall with the teachings of Marshall ‘567 to include forming the lead body in an undulating pattern including two curvilinear portions such that the high voltage electrodes are located on the first and second curvilinear portions respectively in order to yield the predictable result of providing a lead configuration that has an increased number of therapy vectors available for the delivery of electrical stimulation therapy to the heart (‘567, para. [0044]). 
In reference to at least claim 18

In reference to at least claim 19
Marshall modified by Marshall ‘567 renders obvious a lead according to claim 17. Marshall ‘567 further discloses wherein the first high voltage electrode is positioned on the first curvilinear portion such that the first high voltage electrode forms an arc wherein an uncoated portion is located at a peak of the arc (e.g. defibrillation electrode 26 including 28a and peak 24 are located on first curvilinear portion, Figs. 1A, 2,3A). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the lead of Marshall modified by Marshall ‘567 to include the first high voltage electrode being positioned on the first curvilinear portion such that the first high voltage electrode forms an arc wherein an uncoated portion is located at a peak of the arc in order to yield the predictable result of providing a lead configuration with an increased number of therapy vectors available for the delivery of electrical stimulation therapy to the heart (‘567, para. [0044]).
In reference to at least claim 20
Marshall modified by Marshall ‘567 renders obvious a lead according to claim 17. Marshall further wherein an entire surface area of the first high voltage electrode is coated with the electrically insulating material (e.g. coated portion 26 may be located anywhere along the length of the electrode including the proximal end, distal end or anywhere between, para. [0037]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0157399 to Anderson et al. which teaches extra-cardiovascular cardiac pacing system for delivering composite pacing pulses. US 2017/0312532 to Zhang et al. which teaches a system and method for sensing and detection in an extra-cardiovascular implantable cardioverter defibrillator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.